EXHIBIT 10.4
PORTIONS OF CERTAIN EXHIBITS TO THIS AGREEMENT HAVE BEEN OMITTED AND WILL BE
FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST
EMPLOYMENT AGREEMENT
DATED AS OF APRIL 5, 2008
BETWEEN JEFFREY NAYLOR AND THE TJX COMPANIES, INC.

 



--------------------------------------------------------------------------------



 



INDEX

                      PAGE  
1.
  EFFECTIVE DATE; TERM OF AGREEMENT     1  
 
           
2.
  SCOPE OF EMPLOYMENT     1  
 
           
3.
  COMPENSATION AND BENEFITS     2  
 
           
4.
  TERMINATION OF EMPLOYMENT; IN GENERAL     3  
 
           
5.
  BENEFITS UPON NON-VOLUNTARY TERMINATION OF EMPLOYMENT OR UPON        
 
  EXPIRATION OF THE AGREEMENT     3  
 
           
6.
  OTHER TERMINATION; VIOLATION OF CERTAIN AGREEMENTS     5  
 
           
7.
  BENEFITS UPON CHANGE OF CONTROL     6  
 
           
8.
  AGREEMENT NOT TO SOLICIT OR COMPETE     6  
 
           
9.
  ASSIGNMENT     9  
 
           
10.
  NOTICES     9  
 
           
11.
  WITHHOLDING; CERTAIN TAX MATTERS     10  
 
           
12.
  GOVERNING LAW     10  
 
           
13.
  ARBITRATION     10  
 
           
14.
  ENTIRE AGREEMENT     10  
 
            EXHIBIT A Certain Definitions     A-1  
 
            EXHIBIT B Definition of “Change of Control”     B-1  
 
            EXHIBIT C Change of Control Benefits     C-1  
 
           

-i-



--------------------------------------------------------------------------------



 



JEFFREY NAYLOR
EMPLOYMENT AGREEMENT
     AGREEMENT dated as of April 5, 2008 between Jeffrey Naylor (“Executive”)
and The TJX Companies, Inc., a Delaware corporation whose principal office is in
Framingham, Massachusetts 01701(the “Company”).
RECITALS
     The Company and Executive intend that Executive shall be employed by the
Company on the terms set forth below and, to that end, deem it desirable to
enter into this Agreement.
AGREEMENT
     The parties hereto, in consideration of the mutual agreements hereinafter
contained, agree as follows:
     1. EFFECTIVE DATE; TERM OF AGREEMENT. This Agreement shall become effective
as of April 5, 2008 (the “Effective Date”). Executive’s employment hereunder
shall continue on the terms provided herein until January 29, 2011 (the “End
Date”), subject to earlier termination as provided herein. The period of
Executive’s employment by the Company from and after the Effective Date, whether
under this Agreement or otherwise, is referred to in this Agreement as the
“Employment Period,” it being understood that nothing in this Agreement shall be
construed as entitling Executive to continuation of his employment beyond the
End Date and that any such continuation shall be subject to the agreement of the
parties.
     2. SCOPE OF EMPLOYMENT.
     (a) Nature of Services. Executive shall diligently perform the duties and
responsibilities of Senior Executive Vice President, Chief Administrative and
Business Development Officer and such additional executive duties and
responsibilities as shall from time to time be assigned to him by the Company.
     (b) Extent of Services. Except for illnesses and vacation periods,
Executive shall devote substantially all his working time and attention and his
best efforts to the performance of his duties and responsibilities under this
Agreement. However, Executive may (i) make any passive investments where he is
not obligated or required to, and shall not in fact, devote any managerial
efforts, (ii) subject to Board approval (which approval shall not be
unreasonably withheld or withdrawn), participate in charitable or community
activities or in trade or professional organizations, or (iii) subject to Board
approval (which approval shall not be unreasonably withheld or withdrawn), hold
directorships in public companies, except only that the Board shall have the
right to limit such services as a director or such participation whenever the
Board shall believe that the time spent on such activities infringes in any
material respect upon the time

 



--------------------------------------------------------------------------------



 



required by Executive for the performance of his duties under this Agreement or
is otherwise incompatible with those duties.
     3. COMPENSATION AND BENEFITS.
     (a) Base Salary. Executive shall be paid a base salary at the rate
hereinafter specified, such Base Salary to be paid in the same manner and at the
same times as the Company shall pay base salary to other executive employees.
The rate at which Executive’s Base Salary shall be paid shall be $700,000 per
year or such other rate (not less than $700,000 per year) as the Board may
determine after Board review not less frequently than annually.
     (b) Existing Awards. Reference is made to outstanding awards of stock
options and of performance-based restricted stock made prior to the Effective
Date under the Company’s Stock Incentive Plan (including any successor, the
“Stock Incentive Plan”), to the award opportunity granted to Executive for FYE
2008 under the Company’s Management Incentive Plan (“MIP”) and to the award
opportunity granted to Executive under the Company’s Long Range Performance
Incentive Plan (“LRPIP”) for cycles beginning before the Effective Date. Each of
the foregoing awards shall continue for such period or periods and in accordance
with such terms as are set out in the grant and other governing documents
relating to such awards and shall not be affected by the terms of this Agreement
except as otherwise expressly provided herein.
     (c) New Stock Awards. Consistent with the terms of the Company’s Stock
Incentive Plan (including any successor, the “Stock Incentive Plan”), during the
Employment Period, Executive will be entitled to stock-based awards under the
Stock Incentive Plan at levels commensurate with his position and
responsibilities and subject to such terms as shall be established by the
Committee.
     (d) LRPIP. During the Employment Period, Executive shall be eligible to
participate in annual grants under LRPIP at a level commensurate with his
position and responsibilities and subject to such terms as shall be established
by the Committee.
     (e) MIP. During the Employment Period, Executive shall be eligible to
participate in annual grants under MIP at a level commensurate with his position
and responsibilities and subject to such terms as shall be established by the
Committee.
     (f) Qualified Plans; Other Deferred Compensation Plans. Executive shall be
entitled during the Employment Period to participate in the Company’s
tax-qualified retirement and profit-sharing plans and its nonqualified deferred
compensation plans, including the GDCP (with respect to amounts deferred in
respect of services rendered prior to January 1, 2008) and ESP (but not
including the Supplemental Executive Retirement Plan), in each case in
accordance with the terms of the applicable plan (including, for the avoidance
of doubt and without limitation, the amendment and termination provisions
thereof).
     (g) Policies and Fringe Benefits. Executive shall be subject to Company
policies applicable to its executives generally and shall be entitled to receive
an automobile allowance commensurate with his position and all such other fringe
benefits as the Company shall from time to time make available to other
executives generally (subject to the terms of any applicable fringe benefit
plan).

-2-



--------------------------------------------------------------------------------



 



     (h) Other. The Company is entitled to terminate Executive’s employment
notwithstanding the fact that Executive may lose entitlement to benefits under
the arrangements described above. Upon termination of his employment, Executive
shall have no claim against the Company or Parent for loss arising out of
ineligibility to exercise any stock options granted to him or otherwise in
relation to any of the stock options or other stock-based awards granted to
Executive, and the rights of Executive shall be determined solely by the rules
of the relevant award document and plan.
     4. TERMINATION OF EMPLOYMENT; IN GENERAL.
     (a) The Company shall have the right to end Executive’s employment at any
time and for any reason, with or without Cause.
     (b) To the extent consistent with applicable law, Executive’s employment
shall terminate when Executive becomes Disabled. In addition, if by reason of
Incapacity Executive is unable to perform his duties for at least six continuous
months, upon written notice by the Company to Executive, and to the extent
consistent with applicable law, the Employment Period will be terminated for
Incapacity.
     (c) Whenever his employment shall terminate, Executive shall resign all
offices or other positions he shall hold with the Company and any affiliated
corporations. For the avoidance of doubt, the Employment Period shall terminate
upon termination of Executive’s employment for any reason.
     5. BENEFITS UPON NON-VOLUNTARY TERMINATION OF EMPLOYMENT OR UPON EXPIRATION
OF THE AGREEMENT.
     (a) Certain Terminations Prior to the End Date. If the Employment Period
shall have terminated prior to the End Date by reason of (i) death, Disability
or Incapacity of Executive, (ii) termination by the Company for any reason other
than Cause or (iii) termination by Executive in the event that Executive is
relocated more than forty (40) miles from the current corporate headquarters of
the Company, in either case without his prior written consent (a “Constructive
Termination”), then all compensation and benefits for Executive shall be as
follows:
     (i) For a period of eighteen (18) months after the Date of Termination (the
“termination period”), the Company will pay to Executive or his legal
representative, without reduction for compensation earned from other employment
or self employment, continued Base Salary at the rate in effect at termination
of employment; provided, that if Executive is eligible for long-term disability
compensation benefits under the Company’s long-term disability plan, the amount
payable under this clause shall be paid at a rate equal to the excess of (a) the
rate of Base Salary in effect at termination of employment over (b) the
long-term disability compensation benefits for which Executive is approved under
such plan.
     (ii) If Executive elects so-called “COBRA” continuation of group health
plan coverage provided pursuant to Part 6 of Subtitle B of Title I of the
Employee Retirement Income Security Act of 1974, as amended, there shall be
added to the amounts otherwise payable under Section 5(a)(i) above, during the
continuation of such coverage, an amount

-3-



--------------------------------------------------------------------------------



 



(grossed up for federal and state income taxes) equal to the participant cost of
such coverage, except to the extent that Executive shall obtain no less
favorable coverage from another employer or from self-employment in which case
such additional payments shall cease immediately.
     (iii) The Company will pay to Executive or his legal representative,
without offset for compensation earned from other employment or self-employment,
(A) any unpaid amounts to which Executive is entitled under MIP for the fiscal
year of the Company ended immediately prior to Executive’s termination of
employment plus (B) any unpaid amounts owing with respect to LRPIP cycles in
which Executive participated and which were completed prior to termination of
employment. These amounts will be paid at the same time as other awards for such
prior year or cycle are paid.
     (iv) The Company will pay to Executive or his legal representative, without
offset for compensation earned from other employment or self-employment, an
amount equal to the sum of (A) Executive’s MIP Target Award, if any, for the
year of termination, (but only if the performance period in respect of such MIP
award began on or before January 1, 2009) multiplied by a fraction the numerator
of which is three hundred and sixty-five (365) plus the number of days during
such year prior to termination, and the denominator of which is seven hundred
and thirty (730), plus, (B) with respect to each LRPIP cycle in which Executive
participated that began on or before January 1, 2009 and that had not ended
prior to termination, if any, an amount equal to Executive’s LRPIP Target Award
for such cycle multiplied by a fraction, the numerator of which is the number of
full months in such cycle completed prior to termination and the denominator of
which is the number of full months in such cycle. The amount, if any, described
in clause (a)(iv)(A) above will be paid not later than MIP awards for the year
of termination are paid. The amount, if any, described in clause (a)(iv)(B)
above, to the extent measured by the LRPIP Target Award for any cycle, will be
paid not later than the date on which LRPIP awards for such cycle are paid or
would have been paid. The Company and Executive agree to negotiate in good faith
an amendment of this Section 5(a)(iv) in respect of any termination described in
this Section 5(a) occurring after January 31, 2009 and on or prior to the End
Date, with a view to providing Executive separation pay determined in a manner
(taking into account other payments to Executive) that is consistent in approach
with the separation pay arrangements made with other senior executive officers
of the Company and with the objective of qualifying any MIP, LRPIP or similar
awards to Executive that are intended so to qualify with the performance-based
compensation exception rules under Section 162(m) of the Code.
     (v) In addition, Executive or his legal representative shall be entitled to
the Stock Incentive Plan benefits described in Section 3(b) (Existing Awards)
and Section 3(c) (New Stock Awards), in each case in accordance with and subject
to the terms of the applicable arrangement, and to the payment of his vested
benefits under the plans described in Section 3(f) (Qualified Plans; Other
Deferred Compensation Plans).

-4-



--------------------------------------------------------------------------------



 



     (vi) If termination occurs by reason of Incapacity or Disability, Executive
shall also be entitled to such compensation, if any, as is payable pursuant to
the Company’s long-term disability plan. If for any period Executive receives
long-term disability compensation payments under a long-term disability plan of
the Company as well as payments under (a)(i) above, and if the sum of such
payments (the “combined salary/disability benefit”) exceeds the payment for such
period to which Executive is entitled under (a)(i) above (determined without
regard to the proviso set forth therein), he shall promptly pay such excess in
reimbursement to the Company; provided, that in no event shall application of
this sentence result in reduction of Executive’s combined salary/disability
benefit below the level of long-term disability compensation payments to which
Executive is entitled under the long-term disability plan or plans of the
Company.
     (vii) If termination occurs by reason of death, Incapacity or Disability,
Executive shall also be entitled to an amount equal to Executive’s MIP Target
Award for the year of termination, without proration. This amount will be paid
at the same time as the amount payable under paragraph (iv) above.
     (i) Except as expressly set forth above or as required by law, Executive
shall not be entitled to continue participation during the termination period in
any employee benefit or fringe benefit plan, except that during the termination
period the Company shall continue to provide the Executive with an automobile or
automobile allowance.
     (b) Termination on the End Date. Unless earlier terminated or except as
otherwise mutually agreed by Executive and the Company, Executive’s employment
with the Company shall terminate on the End Date. Unless the Company in
connection with such termination shall offer to Executive continued service in a
position on reasonable terms, Executive shall be treated as having terminated
under Section 5(a) on the day immediately preceding the End Date and shall be
entitled to the pay and benefits described therein. If the Company in connection
with such termination offers to Executive continued service in a position on
reasonable terms, and Executive declines such service, he shall be treated for
all purposes of this Agreement as having terminated his employment voluntarily
on the End Date and he shall be entitled only to those benefits to which he
would be entitled under Section 6(a). For purposes of the two preceding
sentences, “service in a position on reasonable terms” shall mean service in a
position comparable to the position in which Executive was serving immediately
prior to the End Date, as reasonably determined by the Board.
     6. OTHER TERMINATION; VIOLATION OF CERTAIN AGREEMENTS.
     (a) Voluntary termination of employment. If Executive terminates his
employment voluntarily, Executive or his legal representative shall be entitled
(in each case in accordance with and subject to the terms of the applicable
arrangement) to any Stock Incentive Plan benefits described in Section 3(b)
(Existing Awards) or Section 3(c) (New Stock Awards) and to any vested benefits
under the plans described in Section 3(f) (Qualified Plans; Other Deferred
Compensation Plans). In addition, the Company will pay to Executive or his legal
representative any unpaid amounts to which Executive is entitled under MIP for
the fiscal year of the Company ended immediately prior to Executive’s
termination of employment, plus any unpaid amounts owing with respect to LRPIP
cycles in which Executive participated and which were completed

-5-



--------------------------------------------------------------------------------



 



prior to termination, in each case at the same time as other awards for such
prior year or cycle are paid. No other benefits shall be paid under this
Agreement upon a voluntary termination of employment.
     (b) Termination for Cause; Violation of Certain Agreements. If the Company
should end Executive’s employment for Cause or, notwithstanding Section 5 and
Section 6(a) above, if Executive should violate the protected persons or
noncompetition provisions of Section 8, all compensation and benefits otherwise
payable pursuant to this Agreement shall cease, other than (x) such vested
amounts as are credited to Executive’s account (but not received) under GDCP and
ESP in accordance with the terms of those programs; (y) any vested benefits to
which Executive is entitled by law under the Company’s tax-qualified plans; and
(z) Stock Incentive Plan benefits, if any, to which Executive may be entitled
(in each case in accordance with and subject to the terms of the applicable
arrangement) under Sections 3(b) (Existing Awards) and 3(c) (New Stock Awards).
The Company does not waive any rights it may have for damages for injunctive
relief.
     7. BENEFITS UPON CHANGE OF CONTROL. Notwithstanding any other provision of
this Agreement, in the event of a Change of Control, the determination and
payment of any benefits payable thereafter with respect to Executive shall be
governed exclusively by the provisions of Exhibit C.
     8. AGREEMENT NOT TO SOLICIT OR COMPETE
     (a) During the Employment Period and for a period of twenty-four
(24) months thereafter (the “Nonsolicitation Period”), Executive shall not, and
shall not direct any other individual or entity to, directly or indirectly
(including as a partner, shareholder, joint venturer or other investor)
(i) hire, offer to hire, attempt to hire or assist in the hiring of, any
protected person as an employee, director, consultant, advisor or other service
provider, (ii) recommend any protected person for employment or other engagement
with any person or entity other than the Company and its Subsidiaries,
(iii) solicit for employment or other engagement any protected person, or seek
to persuade, induce or encourage any protected person to discontinue employment
or engagement with the Company or its Subsidiaries, or recommend to any
protected person any employment or engagement other than with the Company or its
Subsidiaries, (iv) accept services of any sort (whether for compensation or
otherwise) from any protected person, or (v) participate with any other person
or entity in any of the foregoing activities. Any individual or entity to which
Executive provides services (as an employee, director, consultant, advisor or
otherwise) or in which Executive is a shareholder, member, partner, joint
venturer or investor, excluding interests in the common stock of any publicly
traded corporation of one percent (1%) or less), and any individual or entity
that is affiliated with any such individual or entity, shall, for purposes of
the preceding sentence, be irrebuttably presumed to have acted at the direction
of Executive with respect to any “protected person” who worked with Executive at
any time during the six (6) months prior to termination of the Employment
Period. A “protected person” is a person who at the time of termination of the
Employment Period, or within six (6) months prior thereto, is or was employed by
the Company or any of its Subsidiaries either in a position of Assistant Vice
President or higher, or in a salaried position in any merchandising group. As to
(I) each “protected person” to whom the foregoing applies, (II) each subcategory
of “protected person,” as defined above, (III) each limitation on (A)

-6-



--------------------------------------------------------------------------------



 



employment or other engagement, (B) solicitation and (C) unsolicited acceptance
of services, of each “protected person” and (IV) each month of the period during
which the provisions of this subsection (a) apply to each of the foregoing, the
provisions set forth in this subsection (a) shall be deemed to be separate and
independent agreements. In the event of unenforceability of any one or more such
agreement(s), such unenforceable agreement(s) shall be deemed automatically
reformed in order to allow for the greatest degree of enforceability authorized
by law or, if no such reformation is possible, deleted from the provisions
hereof entirely, and such reformation or deletion shall not affect the
enforceability of any other provision of this subsection (a) or any other term
of this Agreement.
     (b) During the course of his employment, Executive will have learned vital
trade secrets of the Company and its Subsidiaries and will have access to
confidential and proprietary information and business plans of the Company and
its Subsidiaries. Therefore, during the Employment Period and for a period of
eighteen (18) months thereafter (the “Noncompetition Period”), Executive will
not, directly or indirectly, be a shareholder, member, partner, joint venturer
or investor (disregarding in this connection passive ownership for investment
purposes of common stock representing one percent (1%) or less of the voting
power or value of any publicly traded corporation) in, serve as a director or
manager of, be engaged in any employment, consulting, or fees-for-services
relationship or arrangement with, or advise with respect to the organization or
conduct of, or any investment in, any “competitive business” as hereinafter
defined or any Person that engages in any “competitive business” as hereinafter
defined, nor shall Executive undertake any planning to engage in any such
activities. The term “competitive business” (i) shall mean any business (however
organized or conducted) that competes with a business in which the Company or
any of its Subsidiaries was engaged, or in which the Company or any Subsidiary
was planning to engage, at any time during the 12-month period immediately
preceding the date on which the Employment Period ends, and (ii) shall
conclusively be presumed to include, but shall not be limited to, (A) any
business specified on Schedule I to this Agreement, and (B) any other off-price,
promotional, or warehouse-club-type retail business, however organized or
conducted, that sells apparel, footwear, home fashions, home furnishings,
jewelry, accessories, or any other category of merchandise sold by the Company
or any of its Subsidiaries at the termination of the Employment Period. For
purposes of this subsection (b), a “Person” means an individual, a corporation,
a limited liability company, an association, a partnership, an estate, a trust
and any other entity or organization, other than the Company or its
Subsidiaries, and reference to any Person (the “first Person”) shall be deemed
to include any other Person that controls, is controlled by or is under common
control with the first Person. If, at any time, pursuant to action of any court,
administrative, arbitral or governmental body or other tribunal, the operation
of any part of this subsection shall be determined to be unlawful or otherwise
unenforceable, then the coverage of this subsection shall be deemed to be
reformed and restricted as to substantive reach, duration, geographic scope or
otherwise, as the case may be, to the extent, and only to the extent, necessary
to make this paragraph lawful and enforceable to the greatest extent possible in
the particular jurisdiction in which such determination is made.
     (c) Executive shall never use or disclose any confidential or proprietary
information of the Company or its Subsidiaries other than as required by
applicable law or during the Employment Period for the proper performance of
Executive’s duties and responsibilities to the Company and its Subsidiaries.
This restriction shall continue to apply after Executive’s

-7-



--------------------------------------------------------------------------------



 



employment terminates, regardless of the reason for such termination. All
documents, records and files, in any media, relating to the business, present or
otherwise, of the Company and its Subsidiaries and any copies (“Documents”),
whether or not prepared by Executive, are the exclusive property of the Company
and its Subsidiaries. Executive must diligently safeguard all Documents, and
must surrender to the Company at such time or times as the Company may specify
all Documents then in Executive’s possession or control. In addition, upon
termination of employment for any reason other than the death of Executive,
Executive shall immediately return all Documents, and shall execute a
certificate representing and warranting that he has returned all such Documents
in Executive’s possession or under his control.
     (d) If, during the Employment Period or at any time following termination
of the Employment Period, regardless of the reason for such termination,
Executive breaches any provision of this Section 8, the Company’s obligation, if
any, to pay benefits under Section 5 hereof shall forthwith cease and Executive
shall immediately forfeit and disgorge to the Company, with interest at the
prime rate in effect at Bank of America, or its successor, all of the following:
(i) any benefits theretofore paid to Executive under Section 5; (ii) any
unexercised stock options and stock appreciation rights held by Executive;
(iii) if any other stock-based award vested in connection with termination of
the Employment Period, whether occurring prior to, simultaneously with, or
following such breach, or subsequent to such breach and prior to termination of
the Employment Period, the value of such stock-based award at time of vesting
plus any additional gain realized on a subsequent sale or disposition of the
award or the underlying stock; and (iv) in respect of each stock option or stock
appreciation right exercised by Executive within six (6) months prior to any
such breach or subsequent thereto and prior to the forfeiture and disgorgement
required by this Section 8(d), the excess over the exercise price (or base
value, in the case of a stock appreciation right) of the greater of (A) the fair
market value at time of exercise of the shares of stock subject to the award, or
(B) the number of shares of stock subject to such award multiplied by the
per-share proceeds of any sale of such stock by Executive.
     (e) Executive shall notify the Company immediately upon securing employment
or becoming self-employed at any time within the Noncompetition Period, and
shall provide to the Company such details concerning such employment or
self-employment as it may reasonably request in order to ensure compliance with
the terms hereof.
     (f) Executive hereby advises the Company that Executive has carefully read
and considered all the terms and conditions of this Agreement, including the
restraints imposed on Executive under this Section 8, and agrees without
reservation that each of the restraints contained herein is necessary for the
reasonable and proper protection of the good will, confidential information and
other legitimate business interests of the Company and its Subsidiaries, that
each and every one of those restraints is reasonable in respect to subject
matter, length of time and geographic area; and that these restraints will not
prevent Executive from obtaining other suitable employment during the period in
which Executive is bound by them. Executive agrees that Executive will never
assert, or permit to be asserted on his behalf, in any forum, any position
contrary to the foregoing. Executive also acknowledges and agrees that, were
Executive to breach any of the provisions of this Section 8, the harm to the
Company and its Subsidiaries would be irreparable. Executive therefore agrees
that, in the event of such a breach or threatened breach, the Company shall, in
addition to any other remedies available to it,

-8-



--------------------------------------------------------------------------------



 



have the right to obtain preliminary and permanent injunctive relief against any
such breach or threatened breach without having to post bond, and will
additionally be entitled to an award of attorney’s fees incurred in connection
with enforcing its rights hereunder. Executive further agrees that, in the event
that any provision of this Agreement shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law. Finally, Executive agrees
that the Noncompetition Period and the Nonsolicitation Period shall be tolled,
and shall not run, during any period of time in which Executive is in violation
of any of the terms of this Section 8, in order that the Company shall have the
agreed-upon temporal protection recited herein.
     (g) Executive agrees that if any of the restrictions in this Section 8 is
held to be void or ineffective for any reason but would be held to be valid and
effective if part of its wording were deleted, that restriction shall apply with
such deletions as may be necessary to make it valid and effective. Executive
further agrees that the restrictions contained in each subsection of this
Section 8 shall be construed as separate and individual restrictions and shall
each be capable of being severed without prejudice to the other restrictions or
to the remaining provisions.
     (h) Executive expressly consents to be bound by the provisions of this
Agreement for the benefit of the Company and its Subsidiaries, and any successor
or permitted assign to whose employ Executive may be transferred, without the
necessity that this Agreement be re-signed at the time of such transfer.
Executive further agrees that no changes in the nature or scope of his
employment with the Company will operate to extinguish the terms and conditions
set forth in Section 8, or otherwise require the parties to re-sign this
Agreement
     (i) The provisions of this Section 8 shall survive the termination of the
Employment Period and the termination of this Agreement, regardless of the
reason or reasons therefor, and shall be binding on Executive regardless of any
breach by the Company of any other provision of this Agreement.
     9. ASSIGNMENT. The rights and obligations of the Company shall enure to the
benefit of and shall be binding upon the successors and assigns of the Company.
The rights and obligations of Executive are not assignable except only that
stock issuable, awards and payments payable to him after his death shall be made
to his estate except as otherwise provided by the applicable plan or award
documentation, if any.
     10. NOTICES. All notices and other communications required hereunder shall
be in writing and shall be given by mailing the same by certified or registered
mail, return receipt requested, postage prepaid. If sent to the Company the same
shall be mailed to the Company at 770 Cochituate Road, Framingham, Massachusetts
01701, Attention: Chairman of the Executive Compensation Committee, or other
such address as the Company may hereafter designate by notice to Executive; and
if sent to Executive, the same shall be mailed to Executive at his address as
set forth in the records of the Company or at such other address as Executive
may hereafter designate by notice to the Company.

-9-



--------------------------------------------------------------------------------



 



     11. WITHHOLDING; CERTAIN TAX MATTERS. Anything to the contrary
notwithstanding, (a) all payments required to be made by the Company hereunder
to Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation, and
(b) to the extent any payment hereunder shall be required to be delayed until
six months following separation from service to comply with the “specified
employee” rules of Section 409A it shall be so delayed (but not more than is
required to comply with such rules).
     12. GOVERNING LAW. This Agreement and the rights and obligations of the
parties hereunder shall be governed by the laws of the Commonwealth of
Massachusetts.
     13. ARBITRATION. In the event that there is any claim or dispute arising
out of or relating to this Agreement, or the breach thereof, and the parties
hereto shall not have resolved such claim or dispute within sixty (60) days
after written notice from one party to the other setting forth the nature of
such claim or dispute, then such claim or dispute shall be settled exclusively
by binding arbitration in Boston, Massachusetts in accordance with the
Rules Governing Resolutions of Employment Disputes of the American Arbitration
Association by an arbitrator mutually agreed upon by the parties hereto or, in
the absence of such agreement, by an arbitrator selected according to such
Rules. Notwithstanding the foregoing, if either the Company or Executive shall
request, such arbitration shall be conducted by a panel of three arbitrators,
one selected by the Company, one selected by Executive and the third selected by
agreement of the first two, or, in the absence of such agreement, in accordance
with such Rules. Judgment upon the award rendered by such arbitrator(s) shall be
entered in any Court having jurisdiction thereof upon the application of either
party.
     14. ENTIRE AGREEMENT. This Agreement, including Exhibits, represents the
entire agreement between the parties relating to the terms of Executive’s
employment by the Company and supersedes all prior written or oral agreements
between them except to the extent provided herein.

         
 
  /s/ Jeffrey G. Naylor
 
Executive    
 
       
 
  THE TJX COMPANIES, INC.    
 
       
By:
  /s/Carol Meyrowitz
 
   

-10-



--------------------------------------------------------------------------------



 



EXHIBIT A
Certain Definitions
     (a) “Base Salary” means, for any period, the amount described in
Section 3(a).
     (b) “Board” means the Board of Directors of the Company.
     (c) “Cause” means dishonesty by Executive in the performance of his duties,
conviction of a felony (other than a conviction arising solely under a statutory
provision imposing criminal liability upon Executive on a per se basis due to
the Company offices held by Executive, so long as any act or omission of
Executive with respect to such matter was not taken or omitted in contravention
of any applicable policy or directive of the Board); gross neglect of duties
(other than as a result of Incapacity, Disability or death), or conflict of
interest which conflict shall continue for thirty (30) days after the Company
gives written notice to Executive requesting the cessation of such conflict; or
any fact or circumstance other than Incapacity, Disability or death that
prevents Executive from continuing to provide services to the Company.
     In respect of any termination during a Standstill Period, Executive shall
not be deemed to have been terminated for Cause until the later to occur of
(i) the 30th day after notice of termination is given and (ii) the delivery to
Executive of a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the Company’s directors at a meeting called and held for
that purpose (after reasonable notice to Executive), and at which Executive
together with his counsel was given an opportunity to be heard, finding that
Executive was guilty of conduct described in the definition of “Cause” above,
and specifying the particulars thereof in detail; provided, however, that the
Company may suspend Executive and withhold payment of his Base Salary from the
date that notice of termination is given until the earliest to occur of
(A) termination of Executive for Cause effected in accordance with the foregoing
procedures (in which case Executive shall not be entitled to his Base Salary for
such period), (B) a determination by a majority of the Company’s directors that
Executive was not guilty of the conduct described in the definition of “Cause”
effected in accordance with the foregoing procedures (in which case Executive
shall be reinstated and paid any of his previously unpaid Base Salary for such
period), or (C) ninety (90) days after notice of termination is given (in which
case Executive shall then be reinstated and paid any of his previously unpaid
Base Salary for such period). If Base Salary is withheld and then paid pursuant
to clause (B) or (C) of the preceding sentence, the amount thereof shall be
accompanied by simple interest, calculated on a daily basis, at a rate per annum
equal to the prime or base lending rate, as in effect at the time, of the
Company’s principal commercial bank.
     (d) “Change of Control” has the meaning given it in Exhibit B.
     (e) “Change of Control Termination” means the termination of Executive’s
employment during a Standstill Period (1) by the Company other than for Cause,
or (2) by Executive for good reason, or (3) by reason of death, Incapacity or
Disability.
     For purposes of this definition, termination for “good reason” shall mean
the voluntary termination by Executive of his employment (A) within one hundred
and twenty (120) days after

A-1



--------------------------------------------------------------------------------



 



the occurrence without Executive’s express written consent of any one of the
events described in clauses (I), (II), (III), (IV), (V) or (VI) below, provided,
that Executive gives notice to the Company at least thirty (30) days in advance
requesting that the pertinent situation described therein be remedied, and the
situation remains unremedied upon expiration of such 30-day period; (B) within
one hundred and twenty (120) days after the occurrence without Executive’s
express written consent of the event described in clause (VII), provided, that
Executive gives notice to the Company at least thirty (30) days in advance of
his intent to terminate his employment in respect of such event; or (C) under
the circumstances described in clause (VIII) below, provided, that Executive
gives notice to the Company at least thirty (30) days in advance:

  (I)   the assignment to him of any duties inconsistent with his positions,
duties, responsibilities, and status with the Company immediately prior to the
Change of Control, or any removal of Executive from or any failure to reelect
him to such positions, except in connection with the termination of Executive’s
employment by the Company for Cause or by Executive other than for good reason,
or any other action by the Company which results in a diminishment in such
position, authority, duties or responsibilities, other than an insubstantial and
inadvertent action which is remedied by the Company promptly after receipt of
notice thereof given by Executive; or     (II)   if Executive’s rate of Base
Salary for any fiscal year is less than 100% of the rate of Base Salary paid to
Executive in the completed fiscal year immediately preceding the Change of
Control or if Executive’s total cash compensation opportunities, including
salary and incentives, for any fiscal year are less than 100% of the total cash
compensation opportunities made available to Executive in the completed fiscal
year immediately preceding the Change of Control; or     (III)   the failure of
the Company to continue in effect any benefits or perquisites, or any pension,
life insurance, medical insurance or disability plan in which Executive was
participating immediately prior to the Change of Control unless the Company
provides Executive with a plan or plans that provide substantially similar
benefits, or the taking of any action by the Company that would adversely affect
Executive’s participation in or materially reduce Executive’s benefits under any
of such plans or deprive Executive of any material fringe benefit enjoyed by
Executive immediately prior to the Change of Control; or     (IV)   any
purported termination of Executive’s employment by the Company for Cause during
a Standstill Period which is not effected in compliance with paragraph
(d) above; or     (V)   any relocation of Executive of more than forty
(40) miles from the place where Executive was located at the time of the Change
of Control; or     (VI)   any other breach by the Company of any provision of
this Agreement; or

A-2



--------------------------------------------------------------------------------



 



  (VII)   the Company sells or otherwise disposes of, in one transaction or a
series of related transactions, assets or earning power aggregating more than
30% of the assets (taken at asset value as stated on the books of the Company
determined in accordance with generally accepted accounting principles
consistently applied) or earning power of the Company (on an individual basis)
or the Company and its Subsidiaries (on a consolidated basis) to any other
Person or Persons (as those terms are defined in Exhibit B); or     (VIII)   the
voluntary termination by Executive of his employment at any time within one year
after the Change of Control. Notwithstanding the foregoing, the Board may
expressly waive the application of this clause (VIII) if it waives the
applicability of substantially similar provisions with respect to all persons
with whom the Company has a written severance agreement (or may condition its
application on any additional requirements or employee agreements which the
Board shall in its discretion deem appropriate in the circumstances). The
determination of whether to waive or impose conditions on the application of
this clause (VIII) shall be within the complete discretion of the Board but
shall be made prior to the Change of Control.

     (f) “Code” means the Internal Revenue Code of 1986, as amended.
     (g) “Committee” means the Executive Compensation Committee of the Board.
     (h) “Date of Termination” means the date on which Executive’s employment
terminates.
     (i) “Disabled"/“Disability” has the meaning given it in the Company’s
long-term disability plan. Executive’s employment shall be deemed to be
terminated for Disability on the date on which Executive is entitled to receive
long-term disability compensation pursuant to such long-term disability plan.
     (j) “End Date” has the meaning set forth in Section 1 of the Agreement.
     (k) “ESP” means the Company’s Executive Savings Plan.
     (l) “GDCP” means the Company’s General Deferred Compensation Plan, or, if
the General Deferred Compensation Plan is no longer maintained by the Company, a
nonqualified deferred compensation plan (other than the ESP) or arrangement the
terms of which are not less favorable to Executive than the terms of the General
Deferred Compensation Plan as in effect on the Effective Date.
     (m) “Incapacity” means a disability (other than Disability within the
meaning of (i) above) or other impairment of health that renders Executive
unable to perform his duties (either with or without reasonable accommodation)
to the reasonable satisfaction of the Committee.
     (n) “LRPIP” has the meaning set forth in Section 3(c) of the Agreement.

A-3



--------------------------------------------------------------------------------



 



     (o) “MIP” has the meaning set forth in Section 3(c) of the Agreement..
     (p) “Section 409A” means Section 409A of the Code.
     (q) “Standstill Period” means the period commencing on the date of a Change
of Control and continuing until the close of business on the earlier of the day
immediately preceding the End Date or the last business day of the 24th calendar
month following such Change of Control.
     (r) “Stock” means the common stock, $1.00 par value, of the Company.
     (s) “Stock Incentive Plan” has the meaning set forth in Section 3(c) of the
Agreement.
     (t) “Subsidiary” means any corporation in which the Company owns, directly
or indirectly, 50% or more of the total combined voting power of all classes of
stock.

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
Definition of “Change of Control”
     “Change of Control” shall mean the occurrence of any one of the following
events:
     (a) there occurs a change of control of the Company of a nature that would
be required to be reported in response to Item 5.01 of the Current Report on
Form 8-K (as amended in 2004) pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) or in any other filing under the
Exchange Act; provided, however, that no transaction shall be deemed to be a
Change of Control (i) if the person or each member of a group of persons
acquiring control is excluded from the definition of the term “Person” hereunder
or (ii) unless the Committee shall otherwise determine prior to such occurrence,
if Executive or an Executive Related Party is the Person or a member of a group
constituting the Person acquiring control; or
     (b) any Person other than the Company, any wholly-owned subsidiary of the
Company, or any employee benefit plan of the Company or such a subsidiary
becomes the owner of 20% or more of the Company’s Common Stock and thereafter
individuals who were not directors of the Company prior to the date such Person
became a 20% owner are elected as directors pursuant to an arrangement or
understanding with, or upon the request of or nomination by, such Person and
constitute at least 1/4 of the Company’s Board of Directors; provided, however,
that unless the Committee shall otherwise determine prior to the acquisition of
such 20% ownership, such acquisition of ownership shall not constitute a Change
of Control if Executive or an Executive Related Party is the Person or a member
of a group constituting the Person acquiring such ownership; or
     (c) there occurs any solicitation or series of solicitations of proxies by
or on behalf of any Person other than the Company’s Board of Directors and
thereafter individuals who were not directors of the Company prior to the
commencement of such solicitation or series of solicitations are elected as
directors pursuant to an arrangement or understanding with, or upon the request
of or nomination by, such Person and constitute at least 1/4 of the Company’s
Board of Directors; or
     (d) the Company executes an agreement of acquisition, merger or
consolidation which contemplates that (i) after the effective date provided for
in the agreement, all or substantially all of the business and/or assets of the
Company shall be owned, leased or otherwise controlled by another Person and
(ii) individuals who are directors of the Company when such agreement is
executed shall not constitute a majority of the board of directors of the
survivor or successor entity immediately after the effective date provided for
in such agreement; provided, however, that unless otherwise determined by the
Committee, no transaction shall constitute a Change of Control if, immediately
after such transaction, Executive or any Executive Related Party shall own
equity securities of any surviving corporation (“Surviving Entity”) having a
fair value as a percentage of the fair value of the equity securities of such
Surviving Entity greater than 125% of the fair value of the equity securities of
the Company owned by Executive and any Executive Related Party immediately prior
to such transaction, expressed as a percentage of the fair value of all equity
securities of the Company immediately prior to such transaction (for purposes of
this paragraph ownership of equity securities shall be determined in the same
manner as

B-1



--------------------------------------------------------------------------------



 



ownership of Common Stock); and provided, further, that, for purposes of this
paragraph (d), if such agreement requires as a condition precedent approval by
the Company’s shareholders of the agreement or transaction, a Change of Control
shall not be deemed to have taken place unless and until such approval is
secured (but upon any such approval, a Change of Control shall be deemed to have
occurred on the date of execution of such agreement).
     In addition, for purposes of this Exhibit B the following terms have the
meanings set forth below:
     “Common Stock” shall mean the then outstanding Common Stock of the Company
plus, for purposes of determining the stock ownership of any Person, the number
of unissued shares of Common Stock which such Person has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) upon the exercise of conversion rights, exchange rights, warrants or
options or otherwise. Notwithstanding the foregoing, the term Common Stock shall
not include shares of Preferred Stock or convertible debt or options or warrants
to acquire shares of Common Stock (including any shares of Common Stock issued
or issuable upon the conversion or exercise thereof) to the extent that the
Board of Directors of the Company shall expressly so determine in any future
transaction or transactions.
     A Person shall be deemed to be the “owner” of any Common Stock:
     (i) of which such Person would be the “beneficial owner,” as such term is
defined in Rule 13d-3 promulgated by the Securities and Exchange Commission (the
“Commission”) under the Exchange Act, as in effect on March 1, 1989; or
     (ii) of which such Person would be the “beneficial owner” for purposes of
Section 16 of the Exchange Act and the rules of the Commission promulgated
thereunder, as in effect on March 1, 1989; or
     (iii) which such Person or any of its affiliates or associates (as such
terms are defined in Rule 12b-2 promulgated by the Commission under the Exchange
Act, as in effect on March 1, 1989), has the right to acquire (whether such
right is exercisable immediately or only after the passage of time) pursuant to
any agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options or otherwise.
     “Person” shall have the meaning used in Section 13(d) of the Exchange Act,
as in effect on March 1, 1989.
     An “Executive Related Party” shall mean any affiliate or associate of
Executive other than the Company or a majority-owned subsidiary of the Company.
The terms “affiliate” and “associate” shall have the meanings ascribed thereto
in Rule 12b-2 under the Exchange Act (the term “registrant” in the definition of
“associate” meaning, in this case, the Company).

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
Change of Control Benefits
     C.1. Benefits Upon a Change of Control Termination.
     (a) The Company shall pay the following to Executive in a lump sum, within
thirty (30) days following a Change of Control Termination or on such delayed
basis as may be necessary to comply with Section 409A: an amount equal to
(A) two times his Base Salary for one year at the rate in effect immediately
prior to the Date of Termination or the Change of Control, whichever is higher,
plus (B) the accrued and unpaid portion of his Base Salary through the Date of
Termination, subject to the following. If Executive is eligible for long-term
disability compensation benefits under the Company’s long-term disability plan,
the amount payable under (A) shall be reduced by the annual long-term disability
compensation benefit for which Executive is eligible under such plan for the
two-year period over which the amount payable under (A) is measured. If for any
period Executive receives long-term disability compensation payments under a
long-term disability plan of the Company as well as payments under the first
sentence of this subsection (a), and if the sum of such payments (the “combined
Change of Control/disability benefit”) exceeds the payment for such period to
which Executive is entitled under the first sentence of this subsection (a)
(determined without regard to the second sentence of this subsection (a)), he
shall promptly pay such excess in reimbursement to the Company; provided, that
in no event shall application of this sentence result in reduction of
Executive’s combined Change of Control/disability benefit below the level of
long-term disability compensation payments to which Executive is entitled under
the long-term disability plan or plans of the Company.
     (b) Until the second anniversary of the Date of Termination, the Company
shall maintain in full force and effect for the continued benefit of Executive
and his family all life insurance and medical insurance plans and programs in
which Executive was entitled to participate immediately prior to the Change of
Control, provided, that Executive’s continued participation is possible under
the general terms and provisions of such plans and programs. In the event that
Executive is ineligible to participate in such plans or programs, the Company
shall arrange upon comparable terms to provide Executive with benefits
substantially similar to those which he is entitled to receive under such plans
and programs. Notwithstanding the foregoing, the Company’s obligations hereunder
with respect to life or medical coverage or benefits shall be deemed satisfied
to the extent (but only to the extent) of any such coverage or benefits provided
by another employer.
     (c) For a period of two years after the Date of Termination, the Company
shall make available to Executive the use of any automobile that was made
available to Executive prior to the Date of Termination, including ordinary
replacement thereof in accordance with the Company’s automobile policy in effect
immediately prior to the Change of Control (or, in lieu of making such
automobile available, the Company may at its option pay to Executive the present
value of its cost of providing such automobile).

B-1



--------------------------------------------------------------------------------



 



     C.2. Incentive Benefits Upon a Change of Control. Within thirty (30) days
following a Change of Control, whether or not Executive’s employment has
terminated or been terminated, the Company shall pay to Executive, in a lump
sum, the sum of (i) and (ii), where:
     (i) is the sum of (A) the “Target Award” under the Company’s Management
Incentive Plan or any other annual incentive plan which is applicable to
Executive for the fiscal year in which the Change of Control occurs, plus (B) an
amount equal to such Target Award prorated for the period of active employment
during such fiscal year through the Change of Control; and
     (ii) the sum of (A) for Performance Cycles not completed prior to the
Change of Control, an amount with respect to each such cycle equal to the
maximum Award under LRPIP specified for Executive for such cycle, plus (B) any
unpaid amounts owing with respect to cycles completed prior to the Change of
Control.
     C.3. Gross-Up Payment. Payments under Section C.1. and Section C.2. of this
Exhibit shall be made without regard to whether the deductibility of such
payments (or any other payments or benefits to or for the benefit of Executive)
would be limited or precluded by Section 280G of the Code (“Section 280G”) and
without regard to whether such payments (or any other payments or benefits)
would subject Executive to the federal excise tax levied on certain “excess
parachute payments” under Section 4999 of the Code (the “Excise Tax”). If any
portion of the payments or benefits to or for the benefit of Executive
(including, but not limited to, payments and benefits under this Agreement but
determined without regard to this paragraph) constitutes an “excess parachute
payment” within the meaning of Section 280G (the aggregate of such payments
being hereinafter referred to as the “Excess Parachute Payments”), the Company
shall promptly pay to Executive an additional amount (the “gross-up payment”)
that after reduction for all taxes (including but not limited to the Excise Tax)
with respect to such gross-up payment equals the Excise Tax with respect to the
Excess Parachute Payments; provided, that to the extent any gross-up payment
would be considered “deferred compensation” for purposes of Section 409A of the
Code, the manner and time of payment, and the provisions of this Section C.3,
shall be adjusted to the extent necessary (but only to the extent necessary) to
comply with the requirements of Section 409A with respect to such payment so
that the payment does not give rise to the interest or additional tax amounts
described at Section 409A(a)(1)(B) or Section 409A(b)(4) of the Code (the
“Section 409A penalties”); and further provided, that if, notwithstanding the
immediately preceding proviso, the gross-up payment cannot be made to conform to
the requirements of Section 409A of the Code, the amount of the gross-up payment
shall be determined without regard to any gross-up for the Section 409A
penalties. The determination as to whether Executive’s payments and benefits
include Excess Parachute Payments and, if so, the amount of such payments, the
amount of any Excise Tax owed with respect thereto, and the amount of any
gross-up payment shall be made at the Company’s expense by
PricewaterhouseCoopers LLP or by such other certified public accounting firm as
the Committee may designate prior to a Change of Control (the “accounting
firm”). Notwithstanding the foregoing, if the Internal Revenue Service shall
assert an Excise Tax liability that is higher than the Excise Tax (if any)
determined by the accounting firm, the Company shall promptly augment the
gross-up payment to address such higher Excise Tax liability.

B-2



--------------------------------------------------------------------------------



 



     C.4. Other Benefits. In addition to the amounts described in Sections C.1.
and C.2., and C.3., Executive or his legal representative shall be entitled to
his Stock Incentive Plan benefits, if any, under Section 3(b) (Existing Awards)
and Section 3(c) (New Stock Awards), and to the payment of his vested benefits
under the plans described in Section 3(f) (Qualified Plans; Other Deferred
Compensation Plans).
     C.5. Noncompetition; No Mitigation of Damages; etc.
     (a) Noncompetition. Upon a Change of Control, any agreement by Executive
not to engage in competition with the Company subsequent to the termination of
his employment, whether contained in an employment agreement or other agreement,
shall no longer be effective.
     (b) No Duty to Mitigate Damages. Executive’s benefits under this Exhibit C
shall be considered severance pay in consideration of his past service and his
continued service from the date of this Agreement, and his entitlement thereto
shall neither be governed by any duty to mitigate his damages by seeking further
employment nor offset by any compensation which he may receive from future
employment.
     (c) Legal Fees and Expenses. The Company shall pay all legal fees and
expenses, including but not limited to counsel fees, stenographer fees, printing
costs, etc. reasonably incurred by Executive in contesting or disputing that the
termination of his employment during a Standstill Period is for Cause or other
than for good reason (as defined in the definition of Change of Control
Termination) or obtaining any right or benefit to which Executive is entitled
under this Agreement following a Change of Control. Any amount payable under
this Agreement that is not paid when due shall accrue interest at the prime rate
as from time to time in effect at Bank of America, or its successor, until paid
in full.
     (d) Notice of Termination. During a Standstill Period, Executive’s
employment may be terminated by the Company only upon thirty (30) days’ written
notice to Executive.

B-3



--------------------------------------------------------------------------------



 



SCHEDULE I
Competitive Businesses
The following businesses (together with any subsidiaries and affiliates) are the
specified businesses referred to in Section 8(b)(ii)(A) of the Agreement:
[*****]
 

[*****]   INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

B-1

 